 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       ROY LEE MAXWELL,                                      No. 1:18-cv-00894-GSA
12                          Petitioner,
13             v.                                              ORDER DIRECTING ENTRY OF
                                                               JUDGMENT IN FAVOR OF
14       ANDREW SAUL,1 Commissioner of                         COMMISSIONER OF SOCIAL SECURITY
         Social Security,                                      AND AGAINST PLAINTIFF
15

16                          Respondent.
17

18           I.       Introduction

19           Plaintiff Roy Lee Maxwell (“Plaintiff”) seeks judicial review of a final decision of the

20   Commissioner of Social Security (“Commissioner” or “Defendant”) denying his application for

21   disability insurance benefits pursuant to Title II of the Social Security Act. The matter is

22   currently before the Court on the parties’ briefs which were submitted without oral argument to

23   the Honorable Gary S. Austin, United States Magistrate Judge.2 See Docs. 11, 14 and 15. Having

24   reviewed the record as a whole, the Court finds that the ALJ’s decision is supported by substantial

25   evidence and applicable law. Accordingly, Plaintiff’s appeal is denied.

26
     1
       Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
27   also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
     person occupying the office of Commissioner of Social Security).
28   2
       The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 5 and 6.
                                                               1
 1           II.      Procedural Background

 2           On June 25, 2014, Plaintiff filed an application for disability insurance benefits pursuant

 3   to Title II alleging disability beginning January 10, 2014. AR 41. The Commissioner denied the

 4   application initially on October 30, 2014, and upon reconsideration on March 13, 2015. AR 41.

 5   On May 11, 2015, Plaintiff filed a timely request for a hearing before an Administrative Law

 6   Judge. AR 41.

 7           Administrative Law Judge Lisa Lunsford presided over an administrative hearing on

 8   March 28, 2017. AR 54-91. Plaintiff appeared and was represented by an attorney. AR 54.

 9   Impartial vocational expert Gretchen Bakkenson (the “VE”) also testified. AR 54.

10           On May 9, 2017, the ALJ denied Plaintiff’s application. AR 41-49. The Appeals Council

11   denied review on May 1, 2018. AR 1-3. On June 29, 2018, Plaintiff filed a complaint in this

12   Court. Doc. 1.

13           III.     Factual Background3

14           Plaintiff (born August 26, 1954) worked for Chevron for forty years, ending his career

15   there as a safety supervisor in the health and human services group. AR 60, 64, 106. Managing

16   safety of “people, processes, and equipment,” Plaintiff initiated safety programs, conducted field

17   operations, attended meetings and training, trained various people within the company and

18   managed approximately 300 employees. AR 65. Plaintiff completed two years of college and

19   extensive technical training relevant to his career. AR 66-67.

20           In 2010, Plaintiff’s fiancée Joanne was brutally assaulted and mutilated by her mentally ill
21   adult son. AR 70, 73, 74. In the course of the assault, Joanne attempted to call Plaintiff for help.

22   AR 71. Although Plaintiff was only minutes away he was busy at work and did not answer his

23   phone. AR 70-71. Joanne survived in a coma for two years before her other children elected to

24   withdraw life support. AR 72. Plaintiff felt great guilt for his failure to save his fiancée. AR 70-

25   71. Various related occurrences resulted in additional emotional trauma.

26   ///
27   3
      The factual background is derived from Plaintiff’s testimony at the administrative hearing. Because Plaintiff’s only
     contention on appeal is whether the vocational expert’s testimony conflicted with the provisions of the Dictionary of
28   Occupational Titles, this decision does not include an extensive factual analysis.
                                                                2
 1          Plaintiff began experiencing short blackouts after the assault. AR 74. More often he

 2   experienced panic attacks with symptoms such as dizziness, lightheadedness, stomach and joint

 3   pain, shortness of breath, high blood pressure and excessive sweating. AR 75-78. He

 4   experienced violent nightmares. AR 77. His work suffered. AR 75. While flying to Oregon on

 5   January 10, 2014, Plaintiff lost consciousness and stopped breathing. AR 68-69. He stopped

 6   working thereafter. AR 69. Doctors attribute his anxiety and panic attacks to post traumatic

 7   stress syndrome (PTSD). AR 67.

 8          IV.     Standard of Review

 9          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

10   Commissioner denying a claimant disability benefits. “This court may set aside the

11   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on

12   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

13   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

14   within the record that could lead a reasonable mind to accept a conclusion regarding disability

15   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

16   than a preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

17   omitted). When performing this analysis, the court must “consider the entire record as a whole

18   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

19   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

20   omitted).
21          If the evidence reasonably could support two conclusions, the court “may not substitute its

22   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

23   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “[T]he court will not reverse an ALJ’s

24   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

25   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

26   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).
27   ///

28   ///
                                                       3
 1          V.      The Disability Standard

 2                  To qualify for benefits under the Social Security Act, a plaintiff must
                    establish that he or she is unable to engage in substantial gainful
 3                  activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a continuous
 4                  period of not less than twelve months. 42 U.S.C. § 1382c(a)(3)(A).
                    An individual shall be considered to have a disability only if . . . his
 5                  physical or mental impairment or impairments are of such severity
                    that he is not only unable to do his previous work, but cannot,
 6                  considering his age, education, and work experience, engage in any
                    other kind of substantial gainful work which exists in the national
 7                  economy, regardless of whether such work exists in the immediate
                    area in which he lives, or whether a specific job vacancy exists for
 8                  him, or whether he would be hired if he applied for work.
 9                  42 U.S.C. §1382c(a)(3)(B).

10          To achieve uniformity in the decision-making process, the Commissioner has established

11   a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§

12   416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding

13   that the claimant is or is not disabled. 20 C.F.R. §§ 416.927, 416.929.

14          Specifically, the ALJ is required to determine: (1) whether a claimant engaged in

15   substantial gainful activity during the period of alleged disability, (2) whether the claimant had

16   medically determinable “severe impairments,” (3) whether these impairments meet or are

17   medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,

18   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

19   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

20   existing in significant numbers at the national and regional level. 20 C.F.R. § 416.920(a)-(f).
21          VI.     Summary of the ALJ’s Decision

22          The ALJ found that Plaintiff had not engaged in substantial gainful activity since the

23   alleged onset date of January 10, 2014. AR 43. His severe impairments included posttraumatic

24   stress disorder (PTSD), generalized anxiety disorder/panic disorder, mood disorder NOS,

25   obsessive compulsive personality traits, lumbar and thoracic degenerative disc disease,

26   hypertension and obesity. AR 43. None of the severe impairments met or medically equaled one
27   of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

28   404.1520(d); 404.1525; and, 404.1526). AR 44.
                                                        4
 1           The ALJ concluded that Plaintiff had the residual functional capacity to perform medium

 2   work with the following limitations: never climb ladders, ropes or scaffolds; no exposure to

 3   hazards such as unprotected heights or moving machinery; and, perform no more than simple

 4   tasks. AR 45. Plaintiff would be off task five per cent of the workday. AR 45.

 5           Plaintiff was not able to perform any past relevant work; however, jobs that Plaintiff could

 6   perform existed in significant numbers in the national economy. AR 48. Accordingly, the ALJ

 7   found that Plaintiff was not disabled from January 10, 2014, through May 9, 2017 (the date of the

 8   hearing decision). AR 49.

 9           VII.     The ALJ’s Reliance on Vocational Expert Testimony Generally Complied
                      with Applicable Law
10
             Plaintiff contends that his residual functional capacity precludes performance of the
11
     alternative jobs identified by the ALJ at step five. Doc.11 at 5-9. The Commissioner disagrees,
12
     contending that the ALJ properly relied on the opinion of the vocational expert. Doc. 14 at 4-10.
13
     The difference in the parties’ positions requires the Court evaluate whether Plaintiff could
14
     perform the positions identified as available to him in the national economy.
15
                      A.       Background: the ALJ’s Questioning of the Vocational Expert
16
             The vocational expert identified Plaintiff’s past work as safety engineer (DOT No.
17
     010.061-014, light, SVP 8). AR 86. She testified that Plaintiff’s past work could not be
18
     performed by a hypothetical person with the same age, education and work experience as
19
     Plaintiff. AR 86-87. Specifically, the hypothetical person was limited to medium work; could
20
     never climb ladders, ropes or scaffolds; could have no exposure to hazards such as moving
21
     machinery or heights; was limited to simple tasks; and, would be off task five percent of the time.
22
     AR 86-87. However, the hypothetical person could perform other work, including (1)
23
     dishwasher4 (DOT No. 318.687-010, medium, SVP 2, 279,000 available jobs); (2) laundry
24
     worker (DOT No. 361.684-014, medium, SVP 2, 74,000 available jobs); and, (3) order picker
25
     (warehouse person)5 (DOT No. 922.687-058, medium, SVP 2, 50,000 available jobs). AR 87. In
26
     4
       The occupational title of this DOT number is “kitchen helper.” DICOT 318.687-010, 1991 WL 672755 (January 1,
27   2016).
     5
       Order picker is an alternate title. The occupational description is entitled “Laborer, Stores.” DICOT 922.687-058,
28   1991 WL 688152 (January 1, 2016).
                                                               5
 1   response to the ALJ’s inquiry, the vocational expert confirmed that her testimony was consistent

 2   with the DOT. AR 87.

 3                  B.     Legal Standard

 4          In determining whether appropriate jobs exist for the claimant, the ALJ generally will

 5   refer to the DOT, which sets forth “detailed physical requirements for a variety of jobs.” Light v.

 6   Social Sec. Admin., 119 F.3d 789, 793 (9th Cir. 1997). An ALJ must take judicial notice of

 7   reliable job information available from various governmental and other publications, including

 8   the DOT. 20 C.F.R. § 416.966(d); SSR 00-4p at *2. The DOT (including its companion

 9   publication the Selected Characteristics of Occupations Defined in the Revised Dictionary of

10   Occupational Titles (SCO) is the primary source of “information about the requirements of work

11   in the national economy.” SSR 00-4p at *2. In addition, the agency may use the services of a

12   vocational expert or other specialist to assist in determining a complex issue, such as whether a

13   claimant’s job skills can be used in a specific occupation. 20 C.F.R. § 416.966(e); SSR 00-4p at

14   *2.

15          Social Security Ruling 00-4p is intended, among other things, to clarify standards for the

16   use of vocational experts in administrative hearings. SSR 00-4p at *1. The ruling emphasizes

17   that before relying on a vocational expert’s testimony to support a disability determination or

18   decision, an ALJ must: “Identify and obtain a reasonable explanation for any conflicts between

19   occupational evidence provided by VEs … and [e]xplain in the determination or decision how

20   any conflict that has been identified has been resolved.” Id.
21          By identifying the DOT as the primary source of information, the ruling contemplates that

22   the ALJ will be familiar (or will familiarize herself) with the provisions of the DOT applicable to

23   the claim being considered. SSR 00-4p at *2. Vocational experts are intended to assist in

24   resolving complex questions, generally by testifying at administrative hearings. Id.

25          Vocational expert testimony should generally be consistent with DOT provisions. Id. The

26   ALJ may rely on vocational expert testimony that contradicts the DOT but only insofar as the
27   record contains persuasive evidence to support the deviation. Massachi v. Astrue, 486 F.3d 1149,

28   1153 (9th Cir. 2007). “Neither the DOT nor the VE . . . evidence automatically ‘trumps’ when
                                                     6
 1   there is a conflict.” SSR 00-4p at *2. As a result, the ruling requires the ALJ to first determine

 2   whether a conflict exists, and if it does, to determine whether the vocational expert’s explanation

 3   for the conflict is reasonable and whether a basis exists for relying on the expert rather than the

 4   DOT. Id. at *2-3.

 5           The ruling imposes “an affirmative responsibility” to ask about any conflict between the

 6   vocational expert’s testimony and information provided in the DOT. SSR 00-4p at *4. The ALJ

 7   must:

 8                  Ask the VE . . . if the evidence he or she has provided conflicts with
                    information provided in the DOT; and
 9
                    If the VE’s . . . evidence appears to conflict with the DOT, the
10                  adjudicator will obtain a reasonable explanation for the apparent
                    conflict.
11
                    SSR 00-4p at *4.
12
             An ALJ can only properly rely on testimony inconsistent with the DOT after he or she has
13
     determined both whether the VE has deviated from the DOT and whether any deviation is
14
     reasonable. Massachi, 486 F.3d at 1152-54. Reasonable deviations may include occupations for
15
     which the DOT does not provide information but for which information is available elsewhere
16
     and occupations for which the general information in the DOT does not apply in the specific
17
     situation. Id. at 1153 n. 17.   Evidence sufficient to support a deviation from the DOT may
18
     consist either of specific findings of fact regarding a plaintiff’s ability to perform particular jobs
19
     or of inferences drawn from the context of the expert’s testimony. See Johnson v. Shalala, 60
20
     F.3d 1428, 1435 n. 7 (9th Cir. 1995) (ALJ provided sufficient support for deviation by noting that
21
     the VE described characteristics and requirements of jobs in the local area consistent with
22
     claimant’s residual functional capacity); Terry v. Sullivan, 903 F.2d 1273, 1279 (9th Cir. 1990)
23
     (ALJ may infer support for deviation where vocational expert’s understanding of applicable legal
24
     standards is clear from context).
25
                    C.      Deviations Alleged by Plaintiff
26
             Plaintiff contends that the ALJ erred in failing to probe inconsistencies between the
27
     hypothetical person’s residual functional capacity and additional limitations, and the three
28
                                                         7
 1   exemplary occupations that the vocational expert opined that the hypothetical person could

 2   perform. Plaintiff contends that two occupations, dishwasher and laundry worker present hazards

 3   precluded by the additional limitations and that the remaining occupation, order picker, required

 4   occasional climbing precluded by the limitations.

 5                                  1.      Exposure to Hazards

 6          Plaintiff contends that both dishwashing and laundry work would exposure Plaintiff to wet

 7   or humid environmental conditions. In addition, dishwashing presents additional hazards of cold,

 8   heat, and loud noise. None of these additional hazards are precluded by Plaintiff’s residual

 9   functional capacity, which explicitly provides only that Plaintiff should not be exposed to hazards

10   such as unprotected heights or moving machinery. AR 45. Hazards of moving mechanical parts

11   and high exposed places are not present in either occupation. See DICOT 318.687-010, 1991 WL

12   672755 (January 1, 2016); DICOT 361.684-014, 1991 WL 672983 (January 1, 2016).

13   Accordingly, no inconsistency appears between Plaintiff’s residual functional capacity and

14   limitations and the vocational expert’s testimony and the DOT.

15                                  2.      Climbing

16          Order pickers (warehouse workers) are exposed to occasional climbing (exists up to one-

17   third of the time). DICOT 922.687-058, 1991 WL 688132 (January 1, 2016). As noted above,

18   the ALJ asked generally whether the VE’s testimony was consistent with the DOT and received

19   an affirmative response. The ALJ did not ask specifically about the apparent inconsistency

20   between the DOT’s specifications concerning climbing by an order picker.
21          The Ninth Circuit does not expect an ALJ to conduct an independent review of a DOT

22   listing in order to determine whether he or she must question a vocational expert in detail about a

23   potential conflict. “[N]ot all potential conflicts between an expert’s job suitability

24   recommendation and the Dictionary’s listing of ‘maximum requirements’ for an occupation will

25   be apparent or obvious … an ALJ need only follow up on those that are.” Gutierrez v. Colvin,

26   844 F.3d 804, 807-08 (9th Cir. 2016). The decision explained:
27                  For a difference between an expert’s testimony and the Dictionary’s
                    listings to be fairly characterized as a conflict, it must be obvious or
28                  apparent. This means that the testimony must be at odds with the
                                                         8
 1                   Dictionary’s listing of job requirements that are essential, integral, or
                     expected. This is not to say that ALJs are free to disregard the
 2                   Dictionary’s definitions or take them with a grain of salt—they
                     aren’t. But tasks that aren’t essential, integral or expected parts of a
 3                   job are less likely to qualify as apparent conflicts that the ALJ must
                     ask about. Likewise, where the job itself is a familiar one—like
 4                   cashiering—less scrutiny by the ALJ is required.

 5                   Gutierrez, 844 F.3d at 808.

 6           For example, although Mrs. Gutierrez had weight bearing and overhead reaching

 7   limitations of her right arm but full use of her left arm, the vocational expert opined that she could

 8   work as a cashier. Id. The DOT provides generally that cashiering involves frequent reaching.

 9   Id. “While ‘reaching’ connotes the ability to extend one’s hands and arms ‘in any direction,’ SSR

10   85-15 . . . at *7 . . ., not every job that involves reaching requires the ability to reach overhead.”

11   Id. Although the DOT specifies that both cashier and stock clerk jobs require frequent reaching,

12   the court contrasted the work performed by stock clerks who frequently reached overhead to

13   stock shelves, with the reaching performed by a cashier, who almost never has to reach overhead.

14   Id. Observing that the work of cashiers is commonly known, the court concluded that an ALJ has

15   no obligation to ask specific questions where common experience indicates that the frequency or

16   necessity of a task is unlikely and unforeseeable. Id. In such instances, an ALJ is entitled to rely

17   on the expert’s experience in job placement to account for the requirements of a particular job.

18   Id. at 809.

19           The Ninth Circuit considered the Gutierrez holding in Lamear v. Barryhill, 865 F.3d 1201

20   (9th Cir. 2017). Mr. Lamear had back and neck problems that imposed no restrictions on his right

21   hand and arm but limited him to being able only occasionally to handle, finger, or reach overhead

22   with his left, non-dominant arm. Id. at 1203. The vocational expert opined that an individual

23   with that limitation could not use a keyboard with his left hand but could still work as an office

24   helper, mail clerk, or parking lot cashier. Id. All three exemplary jobs require frequent handling,

25   fingering, and reaching. Id. The expert did not testify concerning how Lamear could perform the

26   exemplary jobs given his left arm and hand limitations, and the ALJ did not ask the expert to

27   reconcile any potential inconsistency between Lamear’s manipulative limitations and the

28   exemplary jobs. Id. at 1204.
                                                         9
 1          The court distinguished Mr. Lamear’s case from that of Mrs. Gutierrez, finding that

 2   common experience was not sufficient to conclude that an individual with limitations in handling,

 3   fingering and feeling could perform the job duties described in the DOT descriptions. Id. at 1205.

 4   In reaching its conclusion, the court noted that all three positions require frequent handling,

 5   fingering, and reaching, indicating that such activities could be performed for as much as two-

 6   thirds of the workday. Id. at 1206. In addition, the DOT descriptions included such general tasks

 7   for these jobs as “opening and sorting mail, stuffing envelopes, distributing paperwork, and

 8   counting change.” Id. at 1205.

 9          The Ninth Circuit has also applied Gutierrez in a series of unpublished cases which

10   illustrate the fact-dependent nature of an ALJ’s duty to inquire. See Vargas v. Berryhill, 735 Fed.

11   Appx. 413 (9th Cir. 2018) (ALJ erred in failing to reconcile job as packager with claimants need

12   to avoid moderate exposure to fumes, odors, dust, gas and poor ventilation); Ruiz v. Berryhill, 732

13   Fed. Appx. 592 (9th Cir. 2018) (no need to investigate and resolve conflict where claimant’s

14   limited English language abilities were not essential, integral of expected for the job of sewing

15   machine operator); Butt v. Berryhill, 727 Fed. Appx. 913 (9th Cir. 2018) (no error where expert

16   testified that claimant with limitation on overhead reaching using one arm could nonetheless

17   perform prior work as preschool teacher); Randazzo v. Berryhill, 725 Fed. Appx. 446 (9th Cir.

18   2017) (ALJ erred in relying on expert testimony that a claimant with the residual functional

19   capacity to perform low stress jobs requiring only occasional changes in the work setting or

20   occasional decision making, could perform light work as a small parts assembler without
21   inquiring whether the job of small parts assembler was fast paced or rapid assembly line work);

22   Towne v. Berryhill, 717 Fed. Appx. 705 (9th Cir. 2017) (in the absence of obvious or apparent

23   conflict, ALJ was entitled to rely of expert’s specific testimony that claimant with the ability to

24   perform a limited range of light work could perform the exemplary jobs); Buckins v. Berryhill,

25   706 Fed. Appx. 380 (9th Cir. 2017) (ALJ erred in not investigating expert’s opinion that claimant

26   with reaching restriction could perform jobs of housekeeping cleaner and ticket taker); Rashidi v.
27   Berryhill, 703 Fed. Appx. 569 (9th Cir. 2017) (ALJ erred in failing to investigate apparent

28   ///
                                                       10
 1   discrepancy concerning ability of claimant limited to occasional fine and gross manipulation to

 2   work as sorter, stuffer, and polisher).

 3          Order pickers fall within the occupational title of Laborer, Stores, of which Order Picker

 4   is an alternative job title. DICOT 922.6867-058, 1991 WL 688132 (January 1, 2016). The

 5   description includes many functions that require no climbing at all:

 6                  Performs any combination of the following tasks to receive, store and
                    distribute material, tools, equipment, and products within
 7                  establishments: Reads production schedule, customer order, work
                    order, shipping order, or requisition to determine items to be moved,
 8                  gathered, or distributed. Conveys materials and items from receiving
                    or production areas to storage or to other designated areas by hand,
 9                  handtruck, or electric handtruck. Sorts and places materials or items
                    on racks, shelves, or in bins according to predetermined sequence,
10                  such as size, type, color, or product code. Sorts and stores perishable
                    goods in refrigerated rooms. Fills, requisitions, work orders, or
11                  requests for materials, tools, or other stock items and distributes
                    items to production workers or assembly line. Assembles customer
12                  orders from stock and places orders on pallets or shelves, or conveys
                    orders to packing station or shipping department. Marks materials
13                  with identifying information, using stencil, crayon, or other marking
                    device. Opens bales, crates, and other containers, using hand tools.
14                  Records amounts of materials or items received or distributed.
                    Weighs or counts items for distribution within plant to ensure
15                  conformance to company standards. Arranges stock parts in
                    specified sequence for assembly by other workers. May use
16                  computer to enter records. May compile worksheets or tickets from
                    customer specifications [ORDER DETAILER (clerical) 221.387-
17                  046]. May drive vehicle to transport stored items from warehouse to
                    plant or to pick up items from several locations for shipment. May
18                  complete requisition forms to order supplies from other plant
                    departments. May prepare parcels for mailing. May maintain
19                  inventory records. May restock aircraft commissary supplies, such
                    as linens, glasses, emergency kits, and may be designated
20                  Commissary Agent (air trans.). May be known according to specific
                    duty performed as Cloth-Bin Packer (textile); Cooler Worker (dairy
21                  products); Order Filler (any industry); Produce Clerk (retail trade) II;
                    Tool Chaser (any industry).
22
                    DICOT 922.687-058, 1991 WL 688132 (January 1, 2016).
23
            As was the case within Gutierrez, not every job within this title requires climbing of any
24
     kind. Depending on the industry, warehouses include those in which products are stored on
25
     shelves or in stacks reaching towards a high ceiling, and those in which the products to be picked
26
     for orders are within easy reach of a worker on the floor. Given the variety of functions within
27
     this category, the variety of warehouse configuration in which the jobs may be performed, and the
28
                                                       11
 1   DOT description of climbing as” occasional,” the Court is reluctant to conclude that climbing is

 2   an “essential, integral or expected parts of a job.” See Gutierrez, 844 F.3d at 808.

 3                          D.     Harmless Error

 4          Even if the ALJ erred in failing to question the vocational expert about the occasional

 5   climbing required by warehouse laborers, the error is harmless. A harmless error is one that is

 6   “inconsequential to the ultimate nondisability determination.” Stout v. Comm’r, Soc. Sec. Admin.,
     454 F.3d 1050, 1055 (9th Cir. 2006). Plaintiff’s ability to perform the duties of dishwasher
 7
     (279,000 available jobs) and laundry worker (74,000 available jobs) is sufficient to establish that
 8
     Plaintiff can perform “work which exists in significant numbers either in the region in which
 9
     [she] lives or in several regions of the country. 42 U.S.C. § 1382c(a)(3)(b).
10
            VIII. Conclusion and Order
11
            Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
12
     disabled is supported by substantial evidence in the record as a whole and based on proper legal
13
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
14
     the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of
15
     Defendant Andrew Saul, Commissioner of Social Security, and against Plaintiff Roy Lee
16
     Maxwell.
17

18   IT IS SO ORDERED.
19
        Dated:     August 5, 2019                             /s/ Gary S. Austin
20                                                    UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                       12
